                Case 1:19-cv-00057-KD-MU Document 23-1 Filed 03/04/19 Page 1 of 1


Katz, Aaron

From:                              Katz, Aaron
Sent:                              Saturday, March 02, 2019 10:27 AM
To:                                'Johnson, Henry'; lsimpson@ago.state.al.us
Subject:                           Price First Set of Interrogatories.pdf
Attachments:                       Price First Set of Interrogatories


Henry and Lauren,

Please find attached Mr. Price’s First Set of Interrogatories. These interrogatories are confined to the threshold issues
that I understand will be the subject of the first phase of summary judgment briefing: (1) whether nitrogen hypoxia is an
“available” method of execution for Mr. Price within the meaning of Glossip v. Gross and Arthur v. Dunn, and (2)
whether the State of Alabama has a constitutionally sufficient basis to treat Mr. Price, with respect to his method of
execution, differently from inmates with respect to whom the State of Alabama has agreed not to execute with lethal
injection drugs.

In order to ensure I have created a record on appeal, I intend to file on ECF a notice that I have issued these
interrogatories to you. I plan to attach the interrogatories as an exhibit to the notice as well. I also intend to move the
district court for an order requiring you to answer the interrogatories by March 15. I plan to make those filings on
Monday morning at 11 a.m. EST. If you would like to speak with me before I make those filings, let me know and I will
wait until we speak.

Aaron




                                                              1
